DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 6/30/2022, are accepted and appreciated by the examiner.

Response to Arguments
Applicant’s arguments filed 6/30/2022 have been fully considered.  With regards to the 35 U.S.C. §112b Rejections, Applicant’s amendments have addressed theses issues and are therefore withdrawn.  With regards to the prior art rejection, Applicant’s arguments are moot in view of the new grounds of rejection as necessitated by Applicant’s amendments and the new amendments are addressed in the rejections below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.	Examiner notes that the claims are viewed to not invoke 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recite	a particle data acquisition unit configured to measure particles in a sample to acquire particle data comprising optical information of the particles; and 	a transmission unit configured to transmit at least one of the particle data, particle distribution diagram output information which is generated based on the particle data for outputting one or more particle distribution diagrams of the particles, and image data representing one or more particle distribution diagrams of the particles generated based on the particle data,	However it is not clear what “for outputting one or more particle distribution diagrams of the particles” is referring to.  It could be viewed as the “transmission unit” for outputting, or the “particle distribution diagram” or the “particle data”, and is therefore indefinite.	Claims 1 and 19 recite	”a transmission unit configured to transmit at least one of the particle data, particle distribution diagram output information which is generated based on the particle data for outputting one or more particle distribution diagrams of the particles, and image data”	and	“transmitting at least one of the particle data, particle distribution diagram output information which is generated based on the particle data for outputting one or more particle distribution diagrams of the particles, and image data” respectively.	However it is not clear how the particle distribution diagram output information or the image data is transmitted since the invention would first need to obtain or acquire or measure such values before they can be transmitted and is therefore indefinite.	Claims 1 and 19, 20  recite “particle distribution output information is configured such that”.  However it is not clear how information is configured, since information is interpreted as “facts provided” and it is not clear how facts can be configured to be something else and is therefore indefinite.	Claim 5 recites “the particle distribution diagram output information comprises particle distribution diagram output information” which seems to include itself which is confusing and therefore indefinite.	Claim 20 recites “the particle distribution diagram”.  Examiner notes the claims recite 	“for outputting one or more particle distribution diagrams of the particles”as well as	“representing one or more particle distribution diagrams”.	It is not clear what or which diagram this limitation is referring to and is therefore indefinite.	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 11-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes (WO 2014/127285 A1).

	With respect to Claim 1 Holmes teaches	A flow cytometer comprising (See Para[0197] As used herein, the term "flow cytometry" refers to observations and analysis of cells, where the cells are in motion within a device, or with respect to a surface of a device. Flow cytometry typically uses a mobile liquid medium that sequentially carries individual cells to an optical, electrical or acoustic detector; e.g., in a typical flow cytometer, cells are carried by a moving fluid past a stationary detector.): 	a particle data acquisition unit configured to measure particles in a sample to acquire particle data comprising optical information of the particles (See Para[00373]-[03074] Cytometric measurements of cells from samples of blood have been made using devices, systems, and methods embodying features disclosed herein. Cytometric images have been used, for example, to count the numbers of cells (e.g., providing the number of cells per volume of blood), to determine the sizes and size distribution of cells in the sample (including mean, standard deviation, and other size measures), and to identify cell types based on cell surface markers.); and 	a transmission unit  (See Fig 3B Component 340 Communication module) configured to transmit at least one of the particle data(See Para[00375]), particle distribution diagram output information which is generated based on the particle data for outputting one or more particle distribution diagrams of the particles, and image data representing one or more particle distribution diagrams of the particles generated based on the particle data, to at least one of a hospital information system that supports hospital operations and a clinical laboratory information system that supports clinical test operations (See Para[00431] The laboratory may be capable of providing oversight 832. Oversight may be provided by a health care professional and/or a software program) and (See Para[00396],[00431]-[00459]).
, and 	wherein the particle distribution diagram output information is configured such that the one or more particle distribution diagrams of the particles are generated from the particle distribution diagram output information (Examiner notes that this limitation is not viewed as a positive recitation since the particle distribution diagram output information in not required in the claims since they do not have to transmitted and are viewed to be optional).	With respect to Claim 2 Holmes teaches	The flow cytometer according to claim 1, 	further comprising an order information acquisition unit configured to acquire order information comprising one or more measurement items (See Fig 8 and 9), wherein 	the particle data acquisition unit measures the particles in the sample in accordance with the one or more measurement items in the order information (See Para[00396], [00431]-[00459]).

	With respect to Claim 3 Holmes teaches	The flow cytometer according to claim 1, 	wherein the particle data acquisition unit measures the particles in a measurement specimen prepared from the sample through a pretreatment (See Para[00375],[00396]).

	With respect to Claim 5 Holmes teaches	The flow cytometer according to claim 1, 	wherein the particle distribution diagram output information comprises output information to output a plurality of particle distribution diagrams different from each other based on the particle data (See Para[00451], and [00375]).

	With respect to Claim 6 Holmes teaches	The flow cytometer according to claim 1, 	wherein the particle distribution diagram output information further comprises date and time information comprising date and time of the measurement of the particles in the sample (See Para[00375]-[00389]).

	With respect to Claim 7 Holmes teaches	The flow cytometer according to claim 1, 	wherein the optical information comprises at least one of scattered light information of the particles and fluorescence information of the particles (See Para[00444]-[00451]).

	With respect to Claim 8 Holmes teaches	The flow cytometer according to claim 1, 	wherein the transmission unit transmits, in a format compliant with a predetermined standard, the at least one of the particle data, the particle distribution diagram output information, and the image data (See Para[00444]-[00451])

	With respect to Claim 11 Holmes teaches	The flow cytometer according to claim 1, 	wherein the transmission unit further transmits patient information associated with the sample to the at least one of the hospital information system and the clinical laboratory information system (See Para[00431]-[00459]).

	With respect to Claim 12 Holmes teaches	The flow cytometer according to claim 11, 	wherein the patient information comprises patient identification information that identifies a patient (See Para[00275],[00444]).

	With respect to Claim 13 Holmes teaches	The flow cytometer according to claim 1, 	wherein the transmission unit transmits a message to the at least one of the hospital information system and the clinical laboratory information system, and the message comprises: 	patient information associated with the sample (See Para[00444]); and 	the at least one of the particle data, the particle distribution diagram output information, and the image data(See Para[00444]) .

	With respect to Claim 14 Holmes teaches	The flow cytometer according to claim 13, 	wherein the message comprises: 	a first record comprising the at least one of the particle data , the particle distribution diagram output information, and the image data(See Para[00444]); and 	a second record comprising the patient information (See Para[00444]).

	With respect to Claim 15 Holmes teaches	The flow cytometer according to claim 1, 	wherein the transmission unit transmits the at least one of the particle data , the particle distribution diagram output information, and the image data to the hospital information system through the clinical laboratory information system (See Para[00431]-[00459]).

	With respect to Claim 17 Holmes teaches	The flow cytometer according to claim 1, 	wherein the transmission unit transmits compressed data comprising the at least one of the particle data, the particle distribution diagram output information, and the image data to the at least one of the hospital information system and the clinical laboratory information system (See Para[00216]-[00217]).

	With respect to Claim 18 Holmes teaches	The flow cytometer according to claim 1, 	wherein the transmission unit further transmits particle number information on the number of the particles (See Para[0058],[00129]).

	With respect to Claim 19 Holmes teaches	A data transmission method to be executed by a computer (See Fig 8), the method comprising: 	measuring particles in a sample to acquire particle data comprising optical information of the particles (See Para[00373]-[00374], [00382],[00447]; and 	transmitting at least one of the particle data, particle distribution diagram output information which is generated based on the particle data for outputting one or more particle distribution diagrams of the particles, and image data representing one or more particle distribution diagrams of the particles generated based on the particle data, to at least one of a hospital information system that supports hospital operations and a clinical laboratory information system that supports clinical test operations (See Para[00396],[00431]-[00459]), wherein the particle distribution diagram output information is configured such that the one or more particle distribution diagrams of the particles are generated from the particle distribution diagram output information. (Examiner notes that this limitation is not viewed as a positive recitation since the particle distribution diagram output information in not required in the claims since they do not have to transmitted and are viewed to be optional).

	With respect to Claim 20 Holmes teaches	An information processing system comprising (See Fig 8): 	a reception unit configured to receive at least one of: 	particle data that is acquired by measuring particles in a sample and comprises optical information;  (See Para[00373]-[00374], [00382],[00447]);	particle distribution diagram output information which is generated based on the particle data for outputting one or more particle distribution diagrams of the particles, wherein the particle distribution diagram output information is configured such that the one or more particle distribution diagrams of the particles are generated from the particle distribution diagram output information; and	image data representing one or more particle distribution diagrams of the particles generated based on the particle data;	an electronic medical record generation unit configured to generate an electronic medical record comprising the particle distribution diagram based on the received at least one of the particle data, the particle distribution diagram output information, and the image data (See Para[00396],[00431]-[00459]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (WO 2014/127285 A1) as applied to claim 1 above, and further in view of Chandler (US 2003/0235919 A1)
	With respect to Claim 16 Holmes is silent to the language of	The flow cytometer according to claim 1, 	wherein the particle distribution diagram comprises at least one of a dot plot and a histogram.	Nevertheless Chandler teaches	wherein the particle distribution diagram comprises at least one of a dot plot and a histogram (See Para[0055]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Holmes wherein the particle distribution diagram comprises at least one of a dot plot and a histogram such as that of Chandler.	One of ordinary skill would have been motivated to modify Holmes because dot plot or histogram would merely present data in known formats and would be no more than predictable use of prior art elements according to their established functions and would provide a quick summery of the data and help in understanding the data quickly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863